Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This office action is in response to the application filed on 03/09/2021.  
The information disclosure statement/s (IDS/s) submitted on 03/09/2021 and 05/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  
The drawings filed on 03/09/2021 are acceptable.
Applicant amended claims 1-15 for the purpose of clarification and removing the numerical references to the elements on the drawings from the claims.  The applicant also added new method claims (16-20).
Claims 1-20 are pending and have been examined.

Allowable Subject Matter
Claims 1-20 are allowed over the art of record. 
	The following is an examiner’s statement of reasons for allowance:-
In re to claim 1, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a switch element, arranged between the first branch circuit and the second branch circuit and having a first switch state and a second switch state, wherein the first branch circuit and the second branch circuit are arranged in a parallel connection in the first switch state of the switch element, and wherein the first exciter coil and the second exciter coil are arranged in a series connection in the second switch state of the switch element and wherein the switch element is configured to switch from the first switch state to the second switch state when the 
In re to claim 16, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a magnetic field attracts an armature of the relay into a contact position based at least in part on the first current flowing through the first exciter coil and the second current flowing through exciter coil; and connecting, based at least in part on the armature being in the contact position, the first exciter coil and the second exciter coil in series, wherein a third current flows through the first exciter coil and the second exciter coil, the third current being reduced relative to the first current and the second current, and wherein the armature is retained in the contact position based at least in part on the third current”.  
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-15, claims 2-15 depend from claim 1, thus are also allowed for the same reasons provided above.     
In re to claims 17-20, claims 17-20 depend from claim 16, thus are also allowed for the same reasons provided above.     
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEMANE MEHARI/Primary Examiner, Art Unit 2839